DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2019/0011764).

As to claim 1, Liang discloses a display panel (see abstract), comprising a plurality of sub-pixels (Fig. 8, (190) and [12]) wherein at least one sub-pixel of the plurality of sub-pixels includes: a first electrode (Fig. 1, (110)); a light modulation structure disposed on a side of the first electrode (Fig. 1, (130, 140) and [36]); and a second electrode (Fig. 1, (120)) disposed at a side of the light modulation structure away from the first electrode [36]; wherein the light modulation structure includes: a refractive index adjustment layer (Figs. 1 and 2b, (130) and [41]), and a refractive 

As to claim 2, Liang discloses, wherein the light modulation layer includes a plurality of protrusions (see Figs. 1 and 2b, (140 is a plurality of protrusions), and the plurality of protrusions are distributed on a surface of the first electrode (Figs. 1 or 2b, (140) distributed on a surface of the first electrode (110) facing the refractive index adjustment layer (130) [also, the first electrode could be either (110 or 120)] and a surface of at least one protrusion of the plurality of protrusions (140) that is in contact with the refractive index adjustment layer is a curved face [50].



As to claim 4, Liang discloses the plurality of protrusions are arranged in a matrix (Figs. 1 and 2b, (140) [46], and shapes and sizes the plurality of protrusions are the same (see Figs. 1 and 2b, all of the protrusions (140) are the same).

As to claim 5, Liang discloses the surface of the at least one protrusion of the plurality of protrusions that is in contact with the refractive index adjustment layer is a hemispherical face (Fig. 1 and 2b, (140) and [50]).

As to claim 6, Liang discloses a material constituting the refractive index adjustment layer includes an electro-optic crystal material [34 and 42-45].

As to claim 7, Liang discloses each sub-pixel (Fig. 8, (190) and [66]) includes the first electrode, the light modulation structure and the second electrode; and all second electrodes included in the plurality of sub-pixels are connected together to form a single entire layer [67].

As to claim 8, Liang discloses, further, a base substrate (Fig. 7, (180); and a plurality of gate lines and a plurality of data lines disposed on-in the display panel, wherein the plurality of gate lines and the plurality of data lines cross horizontally and vertically to define a plurality of sub-pixel regions for accommodating the plurality of sub-pixels [2, 66, and 70]. However, although 

As to claim 9, Liang discloses, further, a transistor [70] disposed in each sub-pixel region of the plurality of sub-pixel regions [70], wherein a gate of the transistor (TFT) is electrically connected to a corresponding gate line of the plurality of gate lines, a first electrode of the transistor (Figs 9 and 10, (111, or 121)) is electrically connected to a corresponding data line of the plurality of data lines [2, 70], and a second electrode of the transistor is electrically connected to the first electrode of a sub-pixel in the sub-pixel region where the transistor is located [70, 73].

As to claim 11, Liang discloses, further, a power supply electrode, wherein the power supply electrode (Figs. 4, 9 and 10, (Voltage Control Circuit 160 is the power supply electrode)) is electrically connected to the second electrode (Figs 4, 9 and 10, (120), and [53, 72, and 73]), and the power supply electrode is configured to supply a common voltage to the second electrode [Fig. 10, (160) and[53, 72, 73]( see Fig. 10, how a common voltage is sent from the voltage control circuit, or power supply (160) to the plurality of first sub-electrodes (111) and the plurality of second sub-electrodes (121) [2, 73]. 




As to claim 15, Liang discloses (See Fig. 4, the arrows of incident light coming from above) [37-39, and 56]). However, Liang does not specifically disclose, a light source configured to supply beams for illumination to the display panel. Examiner takes Official Notice that a light source is necessary to supply the incident light beams for illuminating the display panel. It would have been obvious to one of ordinary skill in the art at the time of filing to have a light source, to provide the incident light beams that illuminate the display panel, in the device of Liang, because it is well known in the art of special light modulators, such as LCDs, to have a light source that provides the incident light necessary for displaying an image effectively in a display panel. 

As to claim 16, Liang discloses, the light source (see rejection of claim 15, above, for the light source) is disposed at a side of the display panel [37-39] (light source can be, or incident light can enter, to either side of the display panel), and a light exit surface of the light source is parallel to a display surface of the display panel (Fig, 7, (arrows), and [54, 56]). Although not clearly stated, Examiner takes Official Notice that the light rays (arrows) come from a light source that is parallel to the display surface of the display. It would have been obvious to one of ordinary skill in the art at the time of filing to have a light source with a light exit surface parallel 
 
As to claim 17, Liang discloses, the light source (see rejection of claim 15, above, for the light source) is disposed at a side of the first electrode away from the second electrode [37-39]. (“light is incident from the second matrix 140 to the interface between the second matrix 140 and the first matrix 130, light also can be incident from the first matrix 130 to the interface between the second matrix 140 and the first matrix 130” [37]).


As to claim 20, Liang does not specifically disclose a processor electrically connected to the display panel; wherein the processor is configured to output display signals corresponding to a display image to the display panel. Examiner takes Official Notice for the limitations of a processor electrically connected to a display panel to output display signals corresponding to the display image of the display panel. It would have been obvious to one of ordinary skill in the art at the time of filing to have a processor, in the device of Liang, to output display signals to the display panel because processors are commonly known to be used, in the art of displays, to process and transmit display information to the display panel that will then display the display image processed by the processor. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2019/0011764) in view of Chinese Publication (CN 205809496).

As to claim 10, Liang does not specifically disclose a black matrix and wherein the black matrix is disposed on a side of the second electrode away from the first electrode and wherein the black matrix covers at least a part the transistor.
Chinese Publication (CN 205809496) discloses a black matrix (Fig. 5, (BM1, BM2)) and wherein the black matrix (Fig. 5, (BM1, BM2)) is disposed on a side of the second electrode (Fig. 5, (15)) away from the first electrode (Fig. 5, (14)) and wherein the black matrix covers at least a part the transistor (Fig. 5, (11) and see in Description, Paragraph describing Fig. 5 (“According to a specific embodiment, as shown in FIG. 5, the first substrate 11 is an array substrate (a TFT (Thin Film Transistor) array is provided on the array substrate), and the display panel further includes a color film substrate; The color filter substrate includes a second substrate 16 and a color filter layer disposed on the second substrate 16; The color filter substrate is disposed on a side of the first substrate 11 facing away from the first substrate 12. The color filter layer is provided with a red filter layer R, a green filter layer G, and a blue filter layer B. A first black matrix BM1 is provided between the red filter layer R and the green filter layer G. A second black matrix BM2 is provided between the filter layer G and the blue filter layer B.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the Black Matrix, as taught by Chinese Publication (CN 205809496), in the device of Liang, because black matrixes are well known in the art of display panels to be useful in improving contrast of light and darkness while absorbing external light reflection.

Allowable Subject Matter
Claims 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claims 13-14, and 18-19 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 13, “inputting a pixel voltage to the first electrode and inputting a common voltage to the second electrode simultaneously, and controlling the refractive index of' the refractive index adjustment layer to be changed under the action of the electric field between the first electrode and the second electrode, so that the corresponding sub-pixel in the display panel realizes display of different gray scales”. In claim 18, “a transflective mirror and a reflective mirror disposed on a light exit path of the light source, and the transflective mirror is disposed between the reflective mirror and the light source; and the transflective mirror is configured to transmit light emitted from the light source, so that the light is directed to the reflective mirror, and reflect the light reflected by the reflective mirror to the display panel”. The closest prior art of record, Liang (US 2019/0011764), see above rejection, singularly or in combination, including all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. Claims 14 and 19, are also objected for being dependent of objected claims 13 and 18, respectively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692